DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Objections
Claim 1 is objected to because of the following informalities:  
Claim 1 recites “said device”. For claim consistency, this should read “said vaporization device”. 
Appropriate correction is required.

Claim Rejections - 35 USC § 112
The following is a quotation of 35 U.S.C. 112(b):
(b)  CONCLUSION.—The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the inventor or a joint inventor regards as the invention.


The following is a quotation of 35 U.S.C. 112 (pre-AIA ), second paragraph:
The specification shall conclude with one or more claims particularly pointing out and distinctly claiming the subject matter which the applicant regards as his invention.


Claim 1 is rejected under 35 U.S.C. 112(b) or 35 U.S.C. 112 (pre-AIA ), second paragraph, as being indefinite for failing to particularly point out and distinctly claim the subject matter which the inventor or a joint inventor (or for applications subject to pre-AIA  35 U.S.C. 112, the applicant), regards as the invention.
	Claim 1 recites “the vapor”. It is unclear if applicant is referring to “vaporized medicant” recited earlier in the claim or if applicant is intending to refer to another 
	Claim 1 recites “the measurements”. While the “at least one sensor” measures a parameter, the claim is not clear that the sensor obtains a plurality of measurements to measure or while measuring the parameter and thus there is no antecedent basis for “the measurements”. It is not clear where the measurements originate from. For purposes of examination, it has been interpreted as the measurements as being from any sensor (either the at least one sensor, or an additional sensor).

Claim Rejections - 35 USC § 103
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

Claim 1 is/are rejected under 35 U.S.C. 103 as being unpatentable over Cameron (US 2016/0325055 A1), provisional filed May 8 2015, in view of Davidson et al. (US 2013/0276799 A1).
claim 1, Cameron discloses:
A vaporization device (1502; the examiner notes this is device 202 in the provisional described starting at [52]) for delivering an inhalable medicant to a user, comprising:
a vaporizer (1520) [0148] for generating vaporized medicant [0148];
at least one sensor (1516, 1518) measuring a parameter of the vapor [0154]; and
a processor (1508) for calculating an amount of inhaled medicant from the measurements [0154].
The embodiment of device 1502 does not explicitly state the vaporizer generates vapor upon inhalation, nor that there is a display provided on said device for indicating said amount. 
However, Davidson teaches that a drug delivery device (abstract) wherein a vaporizer (heat source) generates vapor upon inhalation (via heating as set forth in [0097] and a display (55) is provided on said device for indicating said amount [0190].
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified Cameron wherein the vaporizer generates vapor upon inhalation, and providing a display provided on said device for indicating said amount as this would eliminate waste of vapor by only providing vapor during inhalation, and further for the benefit of allowing the user to know how much of a cumulative dose they have inhaled at the time they are using the device. 

Double Patenting
The nonstatutory double patenting rejection is based on a judicially created doctrine grounded in public policy (a policy reflected in the statute) so as to prevent the unjustified or improper timewise extension of the “right to exclude” granted by a patent and to prevent possible harassment by multiple assignees. A nonstatutory double patenting rejection is appropriate where the conflicting claims are not identical, but at least one examined application claim is not patentably distinct from the reference claim(s) because the examined application claim is either anticipated by, or would have been obvious over, the reference claim(s). See, e.g., In re Berg, 140 F.3d 1428, 46 USPQ2d 1226 (Fed. Cir. 1998); In re Goodman, 11 F.3d 1046, 29 USPQ2d 2010 (Fed. Cir. 1993); In re Longi, 759 F.2d 887, 225 USPQ 645 (Fed. Cir. 1985); In re Van Ornum, 686 F.2d 937, 214 USPQ 761 (CCPA 1982); In re Vogel, 422 F.2d 438, 164 USPQ 619 (CCPA 1970); In re Thorington, 418 F.2d 528, 163 USPQ 644 (CCPA 1969).
A timely filed terminal disclaimer in compliance with 37 CFR 1.321(c) or 1.321(d) may be used to overcome an actual or provisional rejection based on nonstatutory double patenting provided the reference application or patent either is shown to be commonly owned with the examined application, or claims an invention made as a result of activities undertaken within the scope of a joint research agreement. See MPEP § 717.02 for applications subject to examination under the first inventor to file provisions of the AIA  as explained in MPEP § 2159. See MPEP § 2146 et seq. for applications not subject to examination under the first inventor to file provisions of the AIA . A terminal disclaimer must be signed in compliance with 37 CFR 1.321(b). 

Claim 1 is rejected on the ground of nonstatutory double patenting as being unpatentable over claim 13 of U.S. Patent No. 10,595,562 B2 in view of Cameron (US 2016/0325055 A1). Although the claims at issue are not identical, they are not patentably distinct from each other because the ‘562 patent claims a heating element, which reads on the vaporizer of claim 1; a first and second sensor, which reads on at least one sensor of claim 1; a processor for calculating a particular amount, which reads on the processor of claim 1. While the ‘562 patent does not disclose a display, Cameron teaches a display (112; [0046]) for indicating an amount (active calculations [0046]; cumulative dose is determined via processor 102 and thus is an active calculation as set forth in [0077]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘562 to include providing a display provided on said device for indicating said amount as this would allow the user to know how much of a cumulative dose they have inhaled at the time they are using the device. 
1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claims 1, 13, 15 and 21 of copending Application No. 16/114,372 in view of Cameron (US 2016/0325055 A1). While the copending application includes a vaporizer, at least one sensor being a light sensor, a processor and calculating amounts, the copending application does not claim a display. Cameron teaches a display (112; [0046]) for indicating an amount (active calculations [0046]; cumulative dose is determined via processor 102 and thus is an active calculation as set forth in [0077]).
Thus it would have been obvious to one having ordinary skill in the art before the effective filing date of the claimed invention to have modified ‘562 to include providing a display provided on said device for indicating said amount as this would allow the user to know how much of a cumulative dose they have inhaled at the time they are using the device. 
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 6 of copending Application No. 16/521,082. While not identical, the claims are not patentably distinct as the copending application includes a heating element which reads on a vaporizer, at least one sensor being an optical sensor, a processor and calculating amounts, and a display as set forth in claim 6.
This is a provisional nonstatutory double patenting rejection.


This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 1 of copending Application No. 16/260,306. While not identical, the claims are not patentably distinct as the copending application includes a vaporizer which reads on a vaporizer, at least one sensor which reads on at least one sensor, a processor and a display which read on the claimed processor and display.
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/249,389 in view of Cameron (US 2016/0325055 A1). While not identical, the claims are not patentably distinct as the copending application includes a vapor sensing component which reads on at least one sensor, a processor which reads on the processor claimed and a providing information which reads on the claimed display. Cameron teaches it is known to provide a vaporizer (1404) for the purpose of vaporizing the substance to be measured and thus it would have been obvious to .
This is a provisional nonstatutory double patenting rejection.

Claim 1 is provisionally rejected on the ground of nonstatutory double patenting as being unpatentable over claim 2 of copending Application No. 16/382,422. While not identical, the claims are not patentably distinct as the copending application includes a heating component which reads on a vaporizer, a vapor sensing component which reads on at least one sensor, a processor which reads on the processor claimed and a providing information which reads on the claimed display.
This is a provisional nonstatutory double patenting rejection.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to VICTORIA MURPHY whose telephone number is (571)270-7362.  The examiner can normally be reached on Monday-Friday 8:30am-4:30pm.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.

Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/VICTORIA MURPHY/         Primary Examiner, Art Unit 3785